DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 23 August 2022. Examiner acknowledges the amendments to claims 1-2, 6-7, 10, 12-13, and 15-20, as well as the cancellation of claims 4 and 11. Claims 1-3, 5-10, and 12-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a magnitude” (line 18), wherein this limitation is unclear as it is not clear if this recitation of a magnitude is meant to be different from the previously recited magnitude (line 12). For examination purposes, examiner has interpreted the limitation of “a magnitude” (line 18) to refer to the previously recited magnitude. Claim 10 also recites the limitation “a frequency” (line 21), wherein this limitation is unclear as it is not clear if this recitation of a magnitude is meant to be different from the previously recited frequency (line 12). For examination purposes, examiner has interpreted the limitation of “a magnitude” (line 21) to refer to the previously recited magnitude.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb (US-20210330547-A1, previously presented) in view of Zhang (US-20180356890-A1), Yoo (US-20170034410-A1, previously presented), Hay (US-20160210747-A1, previously presented), Popovic (US-20120310303-A1, previously presented), and Felix (US-9955885-B2, previously presented).

Regarding claim 1, Moaddeb teaches
A smart watch for tremor monitoring and control of tremors in an extremity of a user, comprising: 
a wearable band (the band 14 may be configured to be worn like a watch or a bracelet  (Moaddeb, Paragraph [0035], Figure 5) including: 
a sensor (The outer cuff 122 carries a pair of sensing elements 132, 134 (e.g., sensors or transducers) (Moaddeb, Paragraph [0040])), 
a plurality of motors (The outer cuff 122 carries a pair of sensing elements 132, 134 (e.g., sensors or transducers) and a pair of vibration elements 136, 138 (Moaddeb, Paragraph [0040])) including a first set of motors configured to contact an inner side of the extremity of the user and a second set of motors configured to contact an outer side of the extremity of the user (Moaddeb, Figures 5 and 8), the first set of motors configured to vibrate without emitting audible sound (two or more vibration elements 136, 138 may be configured to vibrate within one of the lower frequency ranges (e.g., 1-30 Hz, 2-15 Hz, 3-10 Hz) (Moaddeb, Paragraph [0040])), and the second set of motors configured to vibrate and emit audible frequencies (while two or more additional vibration elements 136, 138 (not shown) may be configured to vibrate at one of the higher (ultrasound) frequency ranges (e.g., 20-700 kHz, 25-500 kHz, 30-200 kHz) (Moaddeb, Paragraph [0040])), 
an onboard communications module configured to communicate with a cloud server storing a tremor control application (The circuit board 190 also includes a transceiver 195 which is configured to communicate with an external device 193, such as a smart phone, pad, personal computer, or other device capable of communication. The external device 193 may include an application (App) 189 that allows the users to control and modify the operation of the wearable tremor control system 100 (Moaddeb, Paragraph [0046])); and 
a computing system including circuitry and a processor having program instructions configured to 
actuate the sensors to measure data (The circuit board 190 further comprises a memory unit 197 which is configured to store data, such as patient data, calibration data, treatment programs, treatment data (e.g., reduction or increase in amplitude, intensity and/or prevalence of tremor), and measurement algorithms (Moaddeb, Paragraph [0046])),
generate an analysis of the measured data (the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor. For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047])) by 
determining a magnitude and frequency of a tremor (the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor. For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047])),
perform a first tremor reduction effect by actuating the motors to generate tremor control vibrations based on the magnitude and frequency determined from analysis of the series of images (the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor. For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047]));
monitoring a first tremor reduction effect due to the tremor control vibrations generated by the motors (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047])).

However, while Moaddeb discloses that each of the first set of motors and the second set of motors may include two or more motors (two or more vibration elements 136, 138 may be configured to vibrate within one of the lower frequency ranges (e.g., 1-30 Hz, 2-15 Hz, 3-10 Hz) while two or more additional vibration elements 136, 138 (not shown) may be configured to vibrate at one of the higher (ultrasound) frequency ranges (e.g., 20-700 kHz, 25-500 kHz, 30-200 kHz) (Moaddeb, Paragraph [0040])), Moaddeb fails to explicitly disclose that the first set of motors includes a first motor, a second motor, and a third motor, the first motor being disposed between the second motor and the third motor. Zhang discloses a plurality of motors worn around the wrist of a subject configured to control hand tremors (Zhang, Paragraph [0042], Figure 3), wherein Zhang discloses that the position of the motors is adjustable based on user input and/or sensor output (In the examples described above, the duty cycle, power and/or position of the actuators in the wearable device are adjusted relative to each other based on sensor data (Zhang, Paragraph [0055]); the actuators 102 may be movably mounted on the wearable device (e.g. as shown in the first example 302 in FIG. 3) and may be manually moved by a user or be moved automatically (e.g. using motors or other mechanism). In such a variation, the duty cycle and/or power of the actuators in the wearable device may optionally be adjusted relative to each other based on sensor data (Zhang, Paragraph [0056])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch of Moaddeb so as to incorporate that the first set of motors includes a first motor, a second motor, and a third motor, the first motor being disposed between the second motor and the third motor in light of Zhang disclosing that the position of the motors is adjustable based on user input and/or sensor output, as this modification would amount to mere rearrangement of parts as a matter of design choice (MPEP 2144.04(VI)(C)).

However, while Moaddeb in view of Zhang teaches a sensor, wherein an analysis based on the sensor data is performed in order to determine the presence of tremor (The sensing elements 132, 134 are configured to sense physiological signals from a user's limb related to muscle contraction, including movement, which is sensed as a displacement. Physiological signals that are indicative of tremor tend to include a repetitive wave form that a motion sensor (sensing elements 132, 134) is capable of measuring (Moaddeb, Paragraph [0040])), Moaddeb fails to explicitly disclose that the wearable band includes a camera, wherein the circuitry and processor have program instructions configured to actuate the camera to take a series of images, wherein the computing system generates an analysis of the series of images to actuate the motors to generate tremor control vibrations based on the analysis of the series of images. Yoo discloses a method for stabilizing a video in an electronic device, wherein Yoo further discloses an electronic device comprising a digital camera (the electronic device 100 may include a digital camera… The wearable device may, for example, include at least one of an accessory-type device (e.g., a watch) (Yoo, Paragraph [0057])), wherein the electronic device includes a computing system including circuitry and a processor having program instructions configured to actuate the camera to take a series of images, generate an analysis of the series of images (In operation S430, the electronic device 100 may acquire shaking information of the plurality of frames. The shaking information may, for example, denote or refer to information on hand tremors… The shaking information may, for example, include translation component information and/or rotational component information. The translation component information may, for example, include information (e.g., a motion vector) related to translation coordinates, and the rotational component information may, for example, include information on an angle of rotation or inclination (Yoo, Paragraph [0100])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch of Moaddeb in view of Zhang so as to incorporate that the wearable band includes a camera, wherein the circuitry and processor have program instructions configured to actuate the camera to take a series of images, wherein the computing system generates an analysis of the series of images as taught by Yoo as this amounts to mere simple substitution for one sensor and computing system for another with the similar expected result of determining tremor (MPEP 2143(I)(B)).

However, Moaddeb fails to explicitly disclose that analyzing the first series of images comprises: timestamping the images; subtracting each image from an image having an immediately previous timestamp to generate a time series of differences; normalizing the differences; comparing a magnitude of each difference to a threshold; identifying a tremor occurrence if the magnitude is greater than the threshold; and determining a frequency of the tremors by mapping the tremor occurrences with respect to the timestamps. Hay discloses a system for monitoring a patient, wherein Hay further discloses a system for determining tremor (the video file to be analyzed contains images of the patient, it will be appreciated that the invention may equally well be used in other novel ways to obtain information, particularly regarding tremors. In that mode, instead of directly imaging the patient, the patient (user) may simply hold a small video camera (e.g., webcam or smart phone) and collect a video stream focused on some fixed object (Hay, Paragraph [0202])), wherein Hay further discloses analyzing a first series of images comprises: timestamping the images (Monitoring of motion of these two perimeters can be done with timestamps or in the temporal domain to determine the order in which motion is detected (Hay, Paragraph [0239])); subtracting each image from an image having an immediately previous timestamp to generate a time series of differences (The system will difference several series of images at this separation, meaning the value at each pixel location in one frame is subtracted from the value at the corresponding pixel location at a second frame (Paragraph [0083])); normalizing the differences (When subtracting the frames the program adds all the differenced frames from the buffered video in quadrature, meaning it will square the difference values so that negative and positive differences don't cancel. Motion in opposite direction shows up in the difference frame with an opposite sign but for the present purposes it needs to add positively, otherwise back and forth motion can show as zero in the sum of the differenced frames (Hay, Paragraph [0100])); comparing a magnitude of each difference to a threshold (comparison of frame intensity values in the area of interest. Regions can be selected and those regions summed for a total intensity level. If that intensity level changes frame to frame by a certain threshold, motion is determined to have occurred (Paragraph [0229])); identifying a tremor occurrence if the magnitude is greater than the threshold (Hay, Paragraph [0229]); and determining a frequency of the tremors by mapping the tremor occurrences with respect to the timestamps (the invention may further use frequency isolation and a learning algorithm to learn the individual's respiration rate and distinguish it from outside factors that could produce a vibration or movement in the field of view of the camera (Hay, Paragraph [0237]); it will be appreciated that the invention may equally well be used in other novel ways to obtain information, particularly regarding tremors (Hay, Paragraph [0202])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch of Moaddeb in view of Zhang and Yoo so as to incorporate that analyzing the first series of images comprises: timestamping the images; subtracting each image from an image having an immediately previous timestamp to generate a time series of differences; normalizing the differences; comparing a magnitude of each difference to a threshold; identifying a tremor occurrence if the magnitude is greater than the threshold; and determining a frequency of the tremors by mapping the tremor occurrences with respect to the timestamps as taught by Hay so as to quantify the onset, progress, and treatment of Parkinson's disease (it will be appreciated that other vital signs may be of interest. These might include physical movements associated with tremors, tics, spasms, seizures, etc. For example, the invention may be used to study hand tremors in order to quantify the onset, progress, and treatment of Parkinson's disease (Hay, Paragraph [0199])).

However, while Moaddeb discloses monitoring the effect of the vibration applied to reduce the effect of the tremor in a feedback loop (The applied vibration to the median nerve will be sensed in the brain of the user, which will alter limb shaking accordingly as part of a physiological feedback loop (Moaddeb, Paragraph [0040]); the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor. For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047]); The wearable tremor control system 300 may include adaptive capabilities… by analyzing physiological activity measured by the sensing elements 316, 318, the controller 314 may be configured to change the therapy plan to optimize patient response. For example, the change may include a larger amplitude and/or longer duration of the application of vibrational energy...or a smaller amplitude and/or shorter duration of the application of vibrational energy (Moaddeb, Paragraph [0062])); an application of an energy modulation algorithm to modify the energy applied to the vibration motors such that the energy outputted by the motor is reduced when the treatment applied by the motor is sensed to have reduced the tremor (For example, the signal output by the sensor may decrease after energy is applied by the energy applicator. Thus, the control unit is able to judge that treatment has been effective to a level that warrants the reduction of applied energy of treatment, or the reduction of duration of treatment cycles, or the cessation of treatment altogether (at least temporarily). For example, in some embodiments, the control unit may be configured or configurable to reduce the level of power which is output by the energy applicator when a signal output by a sensor following an application of energy by the energy applicator is less than about 80 percent of the signal output by the sensor prior to the application of energy by the energy applicator (Moaddeb, Paragraph [0083])); a first period of activation of a vibration element and a second period of activation of another vibration element (the control unit is configured to produce an activation cycle comprising a first period of activation of the at least one vibration element without activation of the one or more electrodes, and a second period activation of the one or more electrodes. The second period of activation, in some embodiments, includes activation of the at least one vibration element (Moaddeb, Paragraph [0068])), Moaddeb fails to explicitly disclose comparing the first tremor reduction effect to a threshold; stopping the first and second motors if the first tremor reduction effect is 100%; continuing to actuate the first and second motors if the first tremor reduction effect is greater than 50% and less than 100%; actuating a third motor located between the first and second motor if the first tremor reduction effect is less than or equal to 50%; monitoring a second tremor reduction effect due to the tremor control vibrations generated by the first, second and third motors; comparing the second tremor reduction effect to the threshold; stopping the first, second and third motors if the second tremor reduction effect is 100%; continuing to actuate the first, second and third motors if the second tremor reduction effect is greater than 50% and less than 100%; actuating fourth and fifth motors located opposite the first and second motors respectively to generate vibrations and audible frequencies if the second tremor reduction effect is less than or equal to 50%; monitoring a third tremor reduction effect due to the tremor control vibrations generated by the first, second, third, fourth and fifth motors and the audible frequencies generated by the fourth and fifth motors; comparing the third tremor reduction effect to the threshold; stopping the first, second, third, fourth and fifth motors if the tremor reduction effect is 100%; continuing to actuate the first, second, third, fourth and fifth motors if the tremor reduction effect is greater than 50% and less than 100%.
Popovic discloses treating tremor, wherein it is further disclosed that electrodes can be individually and sequentially activated with varying amplitudes (In one realization the predefined stimulation sequence is executed depending on the operation mode. For every operation mode a different stimulation sequence is defined. Every electrode has its own electrode driver, thus making the electrodes electrically isolated from one another. Online adjustments by the global controller can affect amplitude, duration time, frequency and turning on/off of each stimulation channel independently (Paragraph [0043])). 
Wherein the limitations disclosed in this claim amount to a feedback loop, wherein a stimulus is applied, the system checks the effect of the stimulus, wherein if the effect of the stimulus surpasses a threshold or not, the stimulus continues or the stimulus is changed. As Moaddeb discloses activating a stimulus with altering intensities (Moaddeb, Paragraphs [0040], [0047]), Moaddeb fails to explicitly disclose activating different stimuli applicators separately. Popovic teaches activating different electrodes separately to treat tremors, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch of Moaddeb in view of Yoo, Hay, Hoffberg, Tilvis, and Felix so as to incorporate the limitations regarding the feedback loop as obviated by Moaddeb and Popovic so as to allow for sequential activation so as to allow for the elicitation of a specific user response through specific activation of certain muscles (Optimal contacts are contacts selected by the user through activation response adjustment to achieve a desired contraction or sensory function, e.g. muscle activation of a specific set of muscle fibers or stimulation of sensory nerves to elicit a reflex like the peroneal withdraw reflex (Popovic, Paragraph [0043])).

However, the combination of Moaddeb in view of Yoo, Hay, Hoffberg, Tilvis, Felix, and Popovic still fails to teach the claim as a whole as Moaddeb fails to explicitly disclose sending an alert to a contact person on the contact list if the third tremor reduction effect is less than or equal to 50%, wherein in light of the previous modification by Popovic, the limitation regarding the tremor reduction effect being less than or equal to 50% is considered a medical emergency. Felix discloses a system for secure physiological data processing and delivery, wherein Felix discloses generating a contact list including a preferred medical practitioner (In a further embodiment, information needed to send an alert to a patient or another authorized party, such as a patient's doctor can be stored in the database (Felix, Col 6, lines 38-40)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch of Moaddeb in view of Yoo, Hay, Hoffberg, Tilvis, Felix, and Popovic so as to incorporate sending an alert to a contact person on the contact list in the event of a medical emergency as taught by Felix so as to easily alert the preferred medical practitioner in an emergency (Felix, Col 6, lines 38-40).

Regarding claim 2, Moaddeb in view of Zhang, Yoo, Hay, Popovic, and Felix teaches
The smart watch of claim 1, wherein the computing system is operatively connected to: the camera (the controller 192 and/or the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134 (Moaddeb, Paragraph [0047]); wherein in the current modification of Moaddeb by Yoo, the sensing elements of Moaddeb have been replaced by the camera of Yoo (See claim 1)); the plurality of motors (The circuit board 190 includes a controller 192 (Moaddeb, Paragraph [0046]); The controller 192 may be configured or programmable to be configured, via hardware, firmware, or software, such that activation of the vibration elements 136, 138 is applied with a particular range of set parameters or set parameter ranges, thus serving as a programmable pulse generator (Moaddeb, Paragraph [0059])); the onboard communications module (The circuit board 190 also includes a transceiver 195 which is configured to communicate with an external device 193 (Moaddeb, Paragraph [0046])); wherein the computing system is further configured to: generate data packets including the analysis of the series of images and the tremor reduction effect (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047]); wherein in the current modification of Moaddeb in view of Yoo, the signals from the sensing elements of Moaddeb are substituted with the analysis of the series of images (See claim 1)); and wherein the onboard communications module is configured to transmit the data packets to the tremor control application (the controller 192 and/or the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134 (Moaddeb, Paragraph [0047])).

Regarding claim 10, Moaddeb teaches 
A method for monitoring and controlling tremors in an extremity of a patient by a smart watch, comprising: 
Providing the smart watch on the extremity of the patient (Moaddeb, Figure 5), the smart watch comprising a wearable band including a sensor (The outer cuff 122 carries a pair of sensing elements 132, 134 (e.g., sensors or transducers) (Moaddeb, Paragraph [0040])); and a plurality of motors (The outer cuff 122 carries a pair of sensing elements 132, 134 (e.g., sensors or transducers) and a pair of vibration elements 136, 138 (Moaddeb, Paragraph [0040])) including a first set of motors configured to contact an inner side of the extremity of the user and a second set of motors configured to contact an outer side of the extremity of the user (Moaddeb, Figures 5 and 8), the first set of motors configured to vibrate without emitting audible sound (two or more vibration elements 136, 138 may be configured to vibrate within one of the lower frequency ranges (e.g., 1-30 Hz, 2-15 Hz, 3-10 Hz) (Moaddeb, Paragraph [0040])), and the second set of motors configured to vibrate and emit audible frequencies (while two or more additional vibration elements 136, 138 (not shown) may be configured to vibrate at one of the higher (ultrasound) frequency ranges (e.g., 20-700 kHz, 25-500 kHz, 30-200 kHz) (Moaddeb, Paragraph [0040])),
actuating the sensor located on the extremity to acquire a first series of measurement data (The outer cuff 122 carries a pair of sensing elements 132, 134 (e.g., sensors or transducers) (Moaddeb, Paragraph [0040])), 
analyzing the first series of measurement data to determine a magnitude and frequency of a tremor (the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor. For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047])); actuating at least one of a plurality of motors located on the extremity to generate tremor control vibrations based on the analysis of the first series of measurement data (The outer cuff 122 carries a pair of sensing elements 132, 134 (e.g., sensors or transducers) and a pair of vibration elements 136, 138 (Moaddeb, Paragraph [0040]); the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor. For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047]));
performing a first tremor reduction effect by actuating the motors to generate tremor control vibrations based on the magnitude and frequency determined from analysis of the series of images (the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor. For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047]));
monitoring a first tremor reduction effect due to the tremor control vibrations generated by the motors (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047])).

However, while Moaddeb discloses that each of the first set of motors and the second set of motors may include two or more motors (two or more vibration elements 136, 138 may be configured to vibrate within one of the lower frequency ranges (e.g., 1-30 Hz, 2-15 Hz, 3-10 Hz) while two or more additional vibration elements 136, 138 (not shown) may be configured to vibrate at one of the higher (ultrasound) frequency ranges (e.g., 20-700 kHz, 25-500 kHz, 30-200 kHz) (Moaddeb, Paragraph [0040])), Moaddeb fails to explicitly disclose that the first set of motors includes a first motor, a second motor, and a third motor, the first motor being disposed between the second motor and the third motor. Zhang discloses a plurality of motors worn around the wrist of a subject configured to control hand tremors (Zhang, Paragraph [0042], Figure 3), wherein Zhang discloses that the position of the motors is adjustable based on user input and/or sensor output (In the examples described above, the duty cycle, power and/or position of the actuators in the wearable device are adjusted relative to each other based on sensor data (Zhang, Paragraph [0055]); the actuators 102 may be movably mounted on the wearable device (e.g. as shown in the first example 302 in FIG. 3) and may be manually moved by a user or be moved automatically (e.g. using motors or other mechanism). In such a variation, the duty cycle and/or power of the actuators in the wearable device may optionally be adjusted relative to each other based on sensor data (Zhang, Paragraph [0056])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb so as to incorporate that the first set of motors includes a first motor, a second motor, and a third motor, the first motor being disposed between the second motor and the third motor in light of Zhang disclosing that the position of the motors is adjustable based on user input and/or sensor output, as this modification would amount to mere rearrangement of parts as a matter of design choice (MPEP 2144.04(VI)(C)).

However, while Moaddeb in view of Zhang teaches a sensor, wherein an analysis based on the sensor data is performed in order to determine the presence of tremor (The sensing elements 132, 134 are configured to sense physiological signals from a user's limb related to muscle contraction, including movement, which is sensed as a displacement. Physiological signals that are indicative of tremor tend to include a repetitive wave form that a motion sensor (sensing elements 132, 134) is capable of measuring (Moaddeb, Paragraph [0040])), Moaddeb fails to explicitly disclose that the wearable band includes a camera, wherein the circuitry and processor have program instructions configured to actuate the camera to take a series of images, wherein the computing system generates an analysis of the series of images to actuate the motors to generate tremor control vibrations based on the analysis of the series of images. Yoo discloses a method for stabilizing a video in an electronic device, wherein Yoo further discloses an electronic device comprising a digital camera (the electronic device 100 may include a digital camera… The wearable device may, for example, include at least one of an accessory-type device (e.g., a watch) (Yoo, Paragraph [0057])), wherein the electronic device includes a computing system including circuitry and a processor having program instructions configured to actuate the camera to take a series of images, generate an analysis of the series of images (In operation S430, the electronic device 100 may acquire shaking information of the plurality of frames. The shaking information may, for example, denote or refer to information on hand tremors… The shaking information may, for example, include translation component information and/or rotational component information. The translation component information may, for example, include information (e.g., a motion vector) related to translation coordinates, and the rotational component information may, for example, include information on an angle of rotation or inclination (Yoo, Paragraph [0100])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Zhang so as to incorporate that the wearable band includes a camera, wherein the circuitry and processor have program instructions configured to actuate the camera to take a series of images, wherein the computing system generates an analysis of the series of images as taught by Yoo as this amounts to mere simple substitution for one sensor and computing system for another with the similar expected result of determining tremor (MPEP 2143(I)(B)).

However, Moaddeb fails to explicitly disclose that analyzing the first series of images comprises: timestamping the images; subtracting each image from an image having an immediately previous timestamp to generate a time series of differences; normalizing the differences; comparing a magnitude of each difference to a threshold; identifying a tremor occurrence if the magnitude is greater than the threshold; and determining a frequency of the tremors by mapping the tremor occurrences with respect to the timestamps. Hay discloses a system for monitoring a patient, wherein Hay further discloses a system for determining tremor (the video file to be analyzed contains images of the patient, it will be appreciated that the invention may equally well be used in other novel ways to obtain information, particularly regarding tremors. In that mode, instead of directly imaging the patient, the patient (user) may simply hold a small video camera (e.g., webcam or smart phone) and collect a video stream focused on some fixed object (Hay, Paragraph [0202])), wherein Hay further discloses analyzing a first series of images comprises: timestamping the images (Monitoring of motion of these two perimeters can be done with timestamps or in the temporal domain to determine the order in which motion is detected (Hay, Paragraph [0239])); subtracting each image from an image having an immediately previous timestamp to generate a time series of differences (The system will difference several series of images at this separation, meaning the value at each pixel location in one frame is subtracted from the value at the corresponding pixel location at a second frame (Paragraph [0083])); normalizing the differences (When subtracting the frames the program adds all the differenced frames from the buffered video in quadrature, meaning it will square the difference values so that negative and positive differences don't cancel. Motion in opposite direction shows up in the difference frame with an opposite sign but for the present purposes it needs to add positively, otherwise back and forth motion can show as zero in the sum of the differenced frames (Hay, Paragraph [0100])); comparing a magnitude of each difference to a threshold (comparison of frame intensity values in the area of interest. Regions can be selected and those regions summed for a total intensity level. If that intensity level changes frame to frame by a certain threshold, motion is determined to have occurred (Paragraph [0229])); identifying a tremor occurrence if the magnitude is greater than the threshold (Hay, Paragraph [0229]); and determining a frequency of the tremors by mapping the tremor occurrences with respect to the timestamps (the invention may further use frequency isolation and a learning algorithm to learn the individual's respiration rate and distinguish it from outside factors that could produce a vibration or movement in the field of view of the camera (Hay, Paragraph [0237]); it will be appreciated that the invention may equally well be used in other novel ways to obtain information, particularly regarding tremors (Hay, Paragraph [0202])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Zhang and Yoo so as to incorporate that analyzing the first series of images comprises: timestamping the images; subtracting each image from an image having an immediately previous timestamp to generate a time series of differences; normalizing the differences; comparing a magnitude of each difference to a threshold; identifying a tremor occurrence if the magnitude is greater than the threshold; and determining a frequency of the tremors by mapping the tremor occurrences with respect to the timestamps as taught by Hay so as to quantify the onset, progress, and treatment of Parkinson's disease (it will be appreciated that other vital signs may be of interest. These might include physical movements associated with tremors, tics, spasms, seizures, etc. For example, the invention may be used to study hand tremors in order to quantify the onset, progress, and treatment of Parkinson's disease (Hay, Paragraph [0199])).

However, while Moaddeb discloses monitoring the effect of the vibration applied to reduce the effect of the tremor in a feedback loop (The applied vibration to the median nerve will be sensed in the brain of the user, which will alter limb shaking accordingly as part of a physiological feedback loop (Moaddeb, Paragraph [0040]); the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor. For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047]); The wearable tremor control system 300 may include adaptive capabilities… by analyzing physiological activity measured by the sensing elements 316, 318, the controller 314 may be configured to change the therapy plan to optimize patient response. For example, the change may include a larger amplitude and/or longer duration of the application of vibrational energy...or a smaller amplitude and/or shorter duration of the application of vibrational energy (Moaddeb, Paragraph [0062])); an application of an energy modulation algorithm to modify the energy applied to the vibration motors such that the energy outputted by the motor is reduced when the treatment applied by the motor is sensed to have reduced the tremor (For example, the signal output by the sensor may decrease after energy is applied by the energy applicator. Thus, the control unit is able to judge that treatment has been effective to a level that warrants the reduction of applied energy of treatment, or the reduction of duration of treatment cycles, or the cessation of treatment altogether (at least temporarily). For example, in some embodiments, the control unit may be configured or configurable to reduce the level of power which is output by the energy applicator when a signal output by a sensor following an application of energy by the energy applicator is less than about 80 percent of the signal output by the sensor prior to the application of energy by the energy applicator (Moaddeb, Paragraph [0083])); a first period of activation of a vibration element and a second period of activation of another vibration element (the control unit is configured to produce an activation cycle comprising a first period of activation of the at least one vibration element without activation of the one or more electrodes, and a second period activation of the one or more electrodes. The second period of activation, in some embodiments, includes activation of the at least one vibration element (Moaddeb, Paragraph [0068])), Moaddeb fails to explicitly disclose comparing the first tremor reduction effect to a threshold; stopping the first and second motors if the first tremor reduction effect is 100%; continuing to actuate the first and second motors if the first tremor reduction effect is greater than 50% and less than 100%; actuating a third motor located between the first and second motor if the first tremor reduction effect is less than or equal to 50%; monitoring a second tremor reduction effect due to the tremor control vibrations generated by the first, second and third motors; comparing the second tremor reduction effect to the threshold; stopping the first, second and third motors if the second tremor reduction effect is 100%; continuing to actuate the first, second and third motors if the second tremor reduction effect is greater than 50% and less than 100%; actuating fourth and fifth motors located opposite the first and second motors respectively to generate vibrations and audible frequencies if the second tremor reduction effect is less than or equal to 50%; monitoring a third tremor reduction effect due to the tremor control vibrations generated by the first, second, third, fourth and fifth motors and the audible frequencies generated by the fourth and fifth motors; comparing the third tremor reduction effect to the threshold; stopping the first, second, third, fourth and fifth motors if the tremor reduction effect is 100%; continuing to actuate the first, second, third, fourth and fifth motors if the tremor reduction effect is greater than 50% and less than 100%.
Popovic discloses treating tremor, wherein it is further disclosed that electrodes can be individually and sequentially activated with varying amplitudes (In one realization the predefined stimulation sequence is executed depending on the operation mode. For every operation mode a different stimulation sequence is defined. Every electrode has its own electrode driver, thus making the electrodes electrically isolated from one another. Online adjustments by the global controller can affect amplitude, duration time, frequency and turning on/off of each stimulation channel independently (Paragraph [0043])). 
Wherein the limitations disclosed in this claim amount to a feedback loop, wherein a stimulus is applied, the system checks the effect of the stimulus, wherein if the effect of the stimulus surpasses a threshold or not, the stimulus continues or the stimulus is changed. As Moaddeb discloses activating a stimulus with altering intensities (Moaddeb, Paragraphs [0040], [0047]), Moaddeb fails to explicitly disclose activating different stimuli applicators separately. Popovic teaches activating different electrodes separately to treat tremors, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Yoo, Hay, Hoffberg, Tilvis, and Felix so as to incorporate the limitations regarding the feedback loop as obviated by Moaddeb and Popovic so as to allow for sequential activation so as to allow for the elicitation of a specific user response through specific activation of certain muscles (Optimal contacts are contacts selected by the user through activation response adjustment to achieve a desired contraction or sensory function, e.g. muscle activation of a specific set of muscle fibers or stimulation of sensory nerves to elicit a reflex like the peroneal withdraw reflex (Popovic, Paragraph [0043])).

However, the combination of Moaddeb in view of Yoo, Hay, Hoffberg, Tilvis, Felix, and Popovic still fails to teach the claim as a whole as Moaddeb fails to explicitly disclose sending an alert to a contact person on the contact list if the third tremor reduction effect is less than or equal to 50%, wherein in light of the previous modification by Popovic, the limitation regarding the tremor reduction effect being less than or equal to 50% is considered a medical emergency. Felix discloses a system for secure physiological data processing and delivery, wherein Felix discloses generating a contact list including a preferred medical practitioner (In a further embodiment, information needed to send an alert to a patient or another authorized party, such as a patient's doctor can be stored in the database (Felix, Col 6, lines 38-40)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Yoo, Hay, Hoffberg, Tilvis, Felix, and Popovic so as to incorporate sending an alert to a contact person on the contact list in the event of a medical emergency as taught by Felix so as to easily alert the preferred medical practitioner in an emergency (Felix, Col 6, lines 38-40).

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Zhang, Yoo, Hay, Popovic, and Felix as applied to claim 2 above, and further in view of Powers, III (US-20190365286-A1, previously presented), hereinafter Powers.

Regarding claim 3, Moaddeb in view of Zhang, Yoo, Hay, Popovic, and Felix teaches
The smart watch of claim 2, wherein the wearable band further comprises at least one of a plurality of sensors operatively connected to the computing system (The sensing elements 132, 134 are configured to sense physiological signals from a user's limb related to muscle contraction, including movement, which is sensed as a displacement. Physiological signals that are indicative of tremor tend to include a repetitive wave form that a motion sensor (sensing elements 132, 134) is capable of measuring (Moaddeb, Paragraph [0040])), 
wherein the computing system is configured to receive measurement data from the sensor and include the measurement in the data packets sent to the tremor control application (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134 (Moaddeb, Paragraph [0047])).

However, Moaddeb fails to explicitly disclose that the plurality of sensors includes: a body temperature sensor, an 02 pulse oximeter, a heart rate monitor; wherein the computing system is configured to receive at least one of a temperature, 02 and heart rate measurement from the plurality of sensors and include the measurement in the data packets sent to the tremor control application. Powers teaches a device for tracking tremor symptoms using a wearable computer, wherein Powers further teaches measuring tremors based on a heart rate monitor (other sensor data from other sensors can be used with the motion data to detect symptoms of dyskinesia and tremor, such as a heart rate monitoring sensor to measure a decrease in heart rate variability (HRV) (Powers, Paragraph [0032])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch of Moaddeb in view of Zhang, Yoo, Hay, Popovic, and Felix so as to incorporate that the plurality of sensors includes: a body temperature sensor, an 02 pulse oximeter, a heart rate monitor; wherein the computing system is configured to receive at least one of a temperature, 02 and heart rate measurement from the plurality of sensors and include the measurement in the data packets sent to the tremor control application as taught by Powers as heart rate is indicative of tremor presence (Powers, Paragraph [0032]).

Regarding claim 5, Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, and Powers teaches
The smart watch of claim 3, 
wherein the computing system further includes a memory storing log in credentials (The controller 314 may be configured to allow the user/patient to control some or all of these parameter adjustments, for example, via the user interface 312 and/or app 189. In addition, in some embodiments, there may be security levels to control how much the user can control…The security levels may include encryption and/or password control (Moaddeb, Paragraph [0061])); 
wherein the computing system is further configured to include the log in credentials in the data packet sent to the tremor control application (communication between the communication module and the smart phone includes at least one security element. In some embodiments, the at least one security element includes encryption. In some embodiments, the at least one security element is password controlled (Moaddeb, Paragraph [0053])).

Claim(s) 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, and Powers as applied to claim 5 above, and further in view of Tilvis (US-20150359466-A1, previously presented).

Regarding claim 6, Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, and Powers teaches
The smart watch claim 5, wherein the cloud server includes: 
a transceiver configured to receive the data packets (an external device 193, such as a smart phone, pad, personal computer, or other device capable of communication. The external device 193 may include an application (App) 189 that allows the users to control and modify the operation of the wearable tremor control system 100 (Moaddeb, Paragraph [0046])); 
application circuitry and an application processor having program instructions configured to: 
generate motor tuning parameters to reduce the tremors (The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047])); 
send the motor tuning parameters to the transceiver (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode (Moaddeb, Paragraph [0047])); 
wherein the transceiver is further configured to transmit the motor tuning parameters to the onboard communications module of the smart watch (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode (Moaddeb, Paragraph [0047])).

However, Moaddeb fails to explicitly disclose that the cloud server includes: a registration module configured to register a computing device of the smart watch user with the tremor control application and generate a unique access code; an application memory configured to store unique access codes of a plurality of smart watch users registered with the tremor control application; a database configured to store a body profile of each smart watch user; application circuitry and an application processor having program instructions configured to: match the log in credentials to one of the unique access codes; retrieve the body profile of the user associated with the unique access code; update the database with the at least one sensor measurement, the analysis of the series of images and the tremor reduction effect; and compare the at least one sensor measurement, the analysis of the series of images and the tremor reduction effect to the body profile. Tilvis discloses a portable apparatus for transferring data to a second apparatus, wherein Tilvis discloses a registration module configured to register a computing device of the smart watch user with the tremor control application and generate a unique access code (a user editable configuration template comprising at least some of the following: user credentials 402, user specific information 404 and sensor configuration 406 (Tilvis, Paragraph [0047]), wherein the user editable configuration template is considered to read on the registration module); an application memory configured to store unique access codes of a plurality of smart watch users registered with the tremor control application (data associated with the reference data from…the information of the user editable configuration template is saved to the memory of the second apparatus 106 or to a database, such as database 106 (Tilvis, Paragraph [0047])); a database configured to store a body profile of each smart watch user (a database residing in a network…The user may, for example, provide the template user's height, weight and age (Tilvis, Paragraph [0047])); application circuitry and an application processor having program instructions configured to: match the log in credentials to one of the unique access codes (The fetched data may comprise a user editable configuration template comprising at least some of the following: user credentials 402…personal settings, such as username and password (Tilvis, Paragraph [0047])); retrieve the body profile of the user associated with the unique access code (The portable apparatus may communicate reference data to the second apparatus 106 using the proximity wireless connection 110. The second apparatus may use the reference data to fetch data associated with the reference data from, for example, a database residing in a network (Tilvis, Paragraph [0047])); update the database with the at least one sensor measurement, the analysis of the series of images and the tremor reduction effect (The portable apparatus may communicate reference data to the second apparatus 106 (Tilvis, Paragraph [0047])); compare the at least one sensor measurement, the analysis of the series of images and the tremor reduction effect to the body profile (The portable apparatus 104 may further use the read information to configure the processing circuitry to process the physical activity-related measurement data based at least partly on the read information (Tilvis, Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch of Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, and Powers so as to incorporate that the tremor control application includes (wherein based off of the 112(b) interpretation above, the cloud server comprises the following physical elements): a registration module configured to register a computing device of the smart watch user with the tremor control application and generate a unique access code; an application memory configured to store unique access codes of a plurality of smart watch users registered with the tremor control application; a database configured to store a body profile of each smart watch user; application circuitry and an application processor having program instructions configured to: match the log in credentials to one of the unique access codes; retrieve the body profile of the user associated with the unique access code; update the database with the at least one sensor measurement, the analysis of the series of images and the tremor reduction effect; and compare the at least one sensor measurement, the analysis of the series of images and the tremor reduction effect to the body profile as taught by Tilvis so as to securely transfer information from a portable apparatus to a second apparatus and compare sensor measurements to information from a database (The portable apparatus 104 may further use the read information to configure the processing circuitry to process the physical activity-related measurement data based at least partly on the read information (Tilvis, Paragraph [0047])).

Regarding claim 8, Moaddeb in view of Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis teaches
The smart watch of claim 6, wherein the motor tuning parameters include an amplitude and frequency range for each motor of the smart watch and optionally one or more of a pattern of motor actuation (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration… For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047])), a period of operation (Parameters that may be adjusted, randomly, or non-randomly, by the controller 192 include: time of application of energy (mechanical, electrical, etc.), length of interval of time between application of energy, number of repetitions of application of energy, particular operational frequency of a non-static mode of energy (e.g., applying ultrasound at varying pulse rates), amplitude of the applied energy, timing of particular combinations of more than one element of a particular type of energy, or of two or more different types of energy (Moaddeb, Paragraph [0059])), time of day for monitoring tremors and a schedule for monitoring tremors (Moaddeb, Paragraph [0059])).

Regarding claim 9, Moaddeb in view of Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis teaches
The smart watch of claim 6, 
wherein the onboard communications module is further configured to receive the motor tuning parameters (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode (Moaddeb, Paragraph [0047])); 
wherein the computing system further includes a pulse width modulator configured to generate commands for each motor of the plurality of motors (activation of the vibration elements 136, 138 is applied with a particular range of set parameters or set parameter ranges, thus serving as a programmable pulse generator (Moaddeb, Paragraph [0059])); 
wherein the circuitry is configured to use the commands to actuate each motor according to the motor tuning parameters (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode (Moaddeb, Paragraph [0047])).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis as applied to claim 6 above, and further in view of Tran (US-20080294019-A1, previously presented).

Regarding claim 7, Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis teaches
The smart watch of claim 6, 
wherein Moaddeb teaches transmitting the tremor reduction effect to the tremor control application (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047])), wherein in the current embodiment, Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis teaches the application receiving the at least one sensor measurement (other sensor data from other sensors can be used with the motion data to detect symptoms of dyskinesia and tremor, such as a heart rate monitoring sensor to measure a decrease in heart rate variability (HRV) (Powers, Paragraph [0032])) wherein the transceiver is configured to transmit the at least one sensor measurement the tremor reduction effect and to at least one of the onboard communications module and the computing device of the smart watch user.

However, Moaddeb fails to explicitly disclose that the cloud server further comprises a health report module configured to receive the at least one sensor measurement, the body profile and the tremor reduction effect and generate a health report; wherein the transceiver is further configured to transmit the health report to at least one of the onboard communications module and the computing device of the smart watch user. Tran teaches a system for providing wireless local area network transceivers to transfer health information between a patient and a medical provider in the event of a stroke, wherein Tran further discloses generating and transmitting health reports  (The remote healthcare provider may receive alerts over the Internet or urgent notifications over the phone in case of such sudden accident indicating changes. Reports of health/activity indicators and the overall well being of the individual can be compiled for the remote healthcare provider. Feedback reports can be sent to monitored subjects, their designated informal caregiver and their remote healthcare provider (Tran, Paragraph [0027]); During this time the monitor measures data from the patient and wirelessly transmits it through the channel to a data center. There, the data are analyzed using software running on computer servers to generate a statistical report. The computer servers then automatically send the report to the patient using email, regular mail, or a facsimile machine at different times during the monitoring period (Tran, Paragraph [0088])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch of Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis so as to incorporate that the tremor control application further compromises a health report module configured to receive the at least one sensor measurement, the body profile and the tremor reduction effect and generate a health report; wherein the transceiver is further configured to transmit the health report to at least one of the onboard communications module and the computing device of the smart watch user as taught by Tran so as to communicate to a patient and a healthcare provider of the patient’s well-being (Tran, Paragraph [0027]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Zhang, Yoo, Hay, Popovic, and Felix as applied to claim 10 above, and further in view of Tilvis.

Regarding claim 12, Moaddeb in view of Zhang, Yoo, Hay, Popovic, and Felix teaches
The method of claim 10, further comprising: 
retrieving log in credentials from a memory of the smart watch (The controller 314 may be configured to allow the user/patient to control some or all of these parameter adjustments, for example, via the user interface 312 and/or app 189. In addition, in some embodiments, there may be security levels to control how much the user can control…The security levels may include encryption and/or password control (Moaddeb, Paragraph [0061])); 
transmitting the log in credentials (communication between the communication module and the smart phone includes at least one security element. In some embodiments, the at least one security element includes encryption. In some embodiments, the at least one security element is password controlled (Moaddeb, Paragraph [0053])), magnitudes and frequencies in a data packet to a tremor control application (the controller 192 and/or the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134 (Moaddeb, Paragraph [0047]); the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047])); 
receiving the data packet by the tremor control application (an external device 193, such as a smart phone, pad, personal computer, or other device capable of communication. The external device 193 may include an application (App) 189 that allows the users to control and modify the operation of the wearable tremor control system 100 (Moaddeb, Paragraph [0046])); 
generating, by the tremor control application, motor tuning parameters based on the magnitudes, frequencies (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047])); 
transmitting the motor tuning parameters to the smart watch (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode (Moaddeb, Paragraph [0047])); 
receiving, by the smart watch, motor tuning parameters (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047])); and 
generating commands by pulse width modulation to actuate each motor according to the motor tuning parameters (activation of the vibration elements 136, 138 is applied with a particular range of set parameters or set parameter ranges, thus serving as a programmable pulse generator (Moaddeb, Paragraph [0059])).

However, Moaddeb fails to teach matching the log in credentials to a database of access codes of the tremor control application; retrieving a body profile of the patient from the database; generating, by the tremor control application, motor tuning parameters based on the magnitudes, frequencies and the body profile. Tilvis teaches matching the log in credentials to a database of access codes of the tremor control application (The fetched data may comprise a user editable configuration template comprising at least some of the following: user credentials 402…personal settings, such as username and password (Tilvis, Paragraph [0047])); retrieving a body profile of the patient from the database (The portable apparatus may communicate reference data to the second apparatus 106 using the proximity wireless connection 110. The second apparatus may use the reference data to fetch data associated with the reference data from, for example, a database residing in a network (Tilvis, Paragraph [0047])); generating, by the tremor control application, motor tuning parameters based on the magnitudes, frequencies and the body profile (The portable apparatus 104 may further use the read information to configure the processing circuitry to process the physical activity-related measurement data based at least partly on the read information (Tilvis, Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Zhang, Yoo, Hay, Popovic, and Felix so as to incorporate matching the log in credentials to a database of access codes of the tremor control application; retrieving a body profile of the patient from the database; and generating, by the tremor control application, motor tuning parameters based on the magnitudes, frequencies and the body profile as taught by Tilvis so as to securely transfer information from a portable apparatus to a second apparatus and compare sensor measurements to information from a database (The portable apparatus 104 may further use the read information to configure the processing circuitry to process the physical activity-related measurement data based at least partly on the read information (Tilvis, Paragraph [0047])).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Zhang, Yoo, Hay, Popovic, and Felix as applied to claim 10 above, and further in view of Hoffberg (US-20060200259-A1, previously presented).

Regarding claim 13, Moaddeb in view of Zhang, Yoo, Hay, Popovic, and Felix teaches
The method of claim 10, wherein Moaddeb teaches transmitting a login credentials in a data packet to a tremor control application (communication between the communication module and the smart phone includes at least one security element. In some embodiments, the at least one security element includes encryption. In some embodiments, the at least one security element is password controlled (Moaddeb, Paragraph [0053])) and storing the login credentials in the database (The controller 314 may be configured to allow the user/patient to control some or all of these parameter adjustments, for example, via the user interface 312 and/or app 189. In addition, in some embodiments, there may be security levels to control how much the user can control… The security levels may include encryption and/or password control (Moaddeb, Paragraph [0061])).
However, Moaddeb fails to explicitly disclose further comprising: registering the smart watch with the tremor control application by: creating public and private pair keys by the smart watch; including the public key in the data packet with the log in credentials; storing the public key as an access code in the database. Hoffberg discloses a system for transmitting information from a remote user interface to a web server, wherein Hoffberg discloses a digital data encryption system using public and private keys (Numerous digital data encryption and decryption systems are known. These include DES, "Clipper", elliptic key algorithms, public key/private key (RSA, etc.), PGP, and others. Digital encryption allows a sender to scramble a message so that, with an arbitrary degree of difficulty, the message cannot be determined without use of a decryption key (Hoffberg, Paragraph [1064])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Zhang, Yoo, Hay, Popovic, and Felix so as to incorporate creating public and private pair keys by the smart watch; including the public key in the data packet with the log in credentials; and storing the public key as an access code in the database as taught by Hoffberg as this amounts to mere simple substitution for one method of data encryption for another with the similar expected result of securely storing information (MPEP 2143(I)(B)).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, and Hoffberg as applied to claim 13 above, and further in view of Tilvis.

Regarding claim 14, Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Hoffberg, and Tilvis teaches
The method of claim 13, further comprising: 
registering a computing device of the patient with the tremor control application by: 
transmitting the public key to the tremor control application by the computing device; 
matching the public key to the access code (Tilvis, Paragraph [0047]; see obviousness statement for claim 13).

However, Moaddeb fails to explicitly disclose creating a body profile including at least one of age, height, previous tremor occurrence magnitudes and frequencies, gender, ethnic group, address, credit card information and medical diseases of the patient. Tilvis teaches creating a body profile including at least one of age, height, previous tremor occurrence magnitudes and frequencies, gender, ethnic group, address, credit card information and medical diseases of the patient (a database residing in a network…The user may, for example, provide the template user's height, weight and age (Tilvis, Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Yoo, Hay, and Hoffberg so as to incorporate creating a body profile including at least one of age, height, previous tremor occurrence magnitudes and frequencies, gender, ethnic group, address, credit card information and medical diseases of the patient as taught by Tilvis so as to allow for comparison between measured data and stored data in the database (The portable apparatus 104 may further use the read information to configure the processing circuitry to process the physical activity-related measurement data based at least partly on the read information (Tilvis, Paragraph [0047])).

However, Moaddeb fails to explicitly disclose generating a contact list including at least one of a preferred medical practitioner, a next of kin, a hospital, a medical alert center and a contact person. Felix discloses a system for secure physiological data processing and delivery, wherein Felix discloses generating a contact list including a preferred medical practitioner (In a further embodiment, information needed to send an alert to a patient or another authorized party, such as a patient's doctor can be stored in the database (Felix, Col 6, lines 38-40)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Yoo, Hay, Hoffberg, and Tilvis so as to incorporate generating a contact list including at least one of a preferred medical practitioner, a next of kin, a hospital, a medical alert center and a contact person as taught by Felix so as to easily alert the preferred medical practitioner in an emergency (Felix, Col 6, lines 38-40).

Regarding claim 15, Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Hoffberg, and Tilvis teaches
The method of claim 14.
However, the combination of Moaddeb in view of Yoo, Hay, Hoffberg, Tilvis, Felix, and Popovic still fails to teach the claim as a whole as Moaddeb fails to explicitly disclose transmitting the first, second and third tremor reduction effects to the tremor control application and storing the first, second and third tremor reduction effects in the database with the body profile. Tilvis teaches receiving measurement data and storing the measurement data in the database with the body profile (The portable apparatus may communicate reference data to the second apparatus 106 (Tilvis, Paragraph [0047])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Hoffberg, and Tilvis so as to incorporate transmitting the first, second and third tremor reduction effects to the tremor control application and storing the first, second and third tremor reduction effects in the database with the body profile as taught by Tilvis so as to create a comparable database of information regarding the patient and to store historical data for comparison (The portable apparatus 104 may further use the read information to configure the processing circuitry to process the physical activity-related measurement data based at least partly on the read information (Tilvis, Paragraph [0047])).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Hoffberg, and Tilvis as applied to claim 15 above, and further in view of Tran and Powers.

Regarding claim 16, Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Hoffberg, and Tilvis
The method of claim 15.

However, Moaddeb fails to explicitly disclose further comprising: receiving, by a health report module of the tremor control application, a sensor measurement; receiving, by the health report module, the body profile and first, second and third tremor reduction effects; correlating the at least one sensor measurement, the body profile and first, second and third tremor reduction effects; generating a health report; and transmitting the health report to at least one of the onboard communications module and the computing device of the patient. Tran discloses generating and transmitting health reports (The remote healthcare provider may receive alerts over the Internet or urgent notifications over the phone in case of such sudden accident indicating changes. Reports of health/activity indicators and the overall well being of the individual can be compiled for the remote healthcare provider. Feedback reports can be sent to monitored subjects, their designated informal caregiver and their remote healthcare provider (Tran, Paragraph [0027]); During this time the monitor measures data from the patient and wirelessly transmits it through the channel to a data center. There, the data are analyzed using software running on computer servers to generate a statistical report. The computer servers then automatically send the report to the patient using email, regular mail, or a facsimile machine at different times during the monitoring period (Tran, Paragraph [0088])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Yoo, Hay, Hoffberg, Tilvis, Felix, and Popovic so as to incorporate further comprising: receiving, by a health report module of the tremor control application, a sensor measurement; receiving, by the health report module, the body profile and first, second and third tremor reduction effects; correlating the at least one sensor measurement, the body profile and first, second and third tremor reduction effects; generating a health report; and transmitting the health report to at least one of the onboard communications module and the computing device of the patient as taught by Tran so as to communicate to the patient and the a healthcare provider of the patient’s well-being (Tran, Paragraph [0088]).

However, Moaddeb still fails to explicitly disclose that the sensor measurement is from at least one of a plurality of sensors located on the smart watch, wherein the plurality of sensors includes a body temperature sensor, an 02 pulse oximeter and a heart rate monitor. Powers teaches a device for tracking tremor symptoms using a wearable computer, wherein Powers further teaches measuring tremors based on a heart rate monitor (other sensor data from other sensors can be used with the motion data to detect symptoms of dyskinesia and tremor, such as a heart rate monitoring sensor to measure a decrease in heart rate variability (HRV) (Powers, Paragraph [0032])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moaddeb in view of Yoo, Hay, Hoffberg, Tilvis, Felix, Popovic, and Tran so as to incorporate that the sensor measurement is from at least one of a plurality of sensors located on the smart watch, wherein the plurality of sensors includes a body temperature sensor, an 02 pulse oximeter and a heart rate monitor as heart rate is indicative of tremor presence (Powers, Paragraph [0032]).

Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Yoo, Hay, Zhang, Popovic, Felix, Powers, and Tilvis.

Regarding claim 17, Moaddeb teaches
A smart watch system for monitoring and controlling tremors in an extremity of a patient, comprising: 
a wearable band surrounding the extremity (the band 14 may be configured to be worn like a watch or a bracelet (Moaddeb, Paragraph [0035], Figure 5)), the wearable band including: 
a sensor configured to acquire measurement data (The outer cuff 122 carries a pair of sensing elements 132, 134 (e.g., sensors or transducers) (Moaddeb, Paragraph [0040])); 
a plurality of motors (The outer cuff 122 carries…a pair of vibration elements 136, 138 (Moaddeb, Paragraph [0040])) including a first set of motors configured to contact an inner side of the extremity of the user and a second set of motors configured to contact an outer side of the extremity of the user (Moaddeb, Figures 5 and 8), the first set of motors configured to vibrate without emitting audible sound (two or more vibration elements 136, 138 may be configured to vibrate within one of the lower frequency ranges (e.g., 1-30 Hz, 2-15 Hz, 3-10 Hz) (Moaddeb, Paragraph [0040])), and the second set of motors configured to vibrate and emit audible frequencies (while two or more additional vibration elements 136, 138 (not shown) may be configured to vibrate at one of the higher (ultrasound) frequency ranges (e.g., 20-700 kHz, 25-500 kHz, 30-200 kHz) (Moaddeb, Paragraph [0040]));
a pulse width modulator configured to generate commands to actuate the motors to generate the vibrations (activation of the vibration elements 136, 138 is applied with a particular range of set parameters or set parameter ranges, thus serving as a programmable pulse generator (Moaddeb, Paragraph [0059])); 
a memory storing log in credentials (The controller 314 may be configured to allow the user/patient to control some or all of these parameter adjustments, for example, via the user interface 312 and/or app 189. In addition, in some embodiments, there may be security levels to control how much the user can control…The security levels may include encryption and/or password control (Moaddeb, Paragraph [0061])); 
a computing system including circuitry and a processor having program instructions configured to: 
actuate the sensor to acquire the measurement data (The sensing elements 132, 134 are configured to sense physiological signals from a user's limb related to muscle contraction, including movement, which is sensed as a displacement. Physiological signals that are indicative of tremor tend to include a repetitive wave form that a motion sensor (sensing elements 132, 134) is capable of measuring (Moaddeb, Paragraph [0040])); 
instruct the tremor analysis module to determine the frequency and magnitude of the tremors (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047])); 
perform a first tremor reduction effect by actuating the motors to generate tremor control vibrations based on the magnitude and frequency determined from analysis of the series of images (the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor. For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047]));
monitor a first tremor reduction effect due to the tremor control vibrations generated by the motors (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047]));
an onboard communications module configured to transmit the data packet to a cloud server (The circuit board 190 also includes a transceiver 195 which is configured to communicate with an external device 193, such as a smart phone, pad, personal computer, or other device capable of communication. The external device 193 may include an application (App) 189 that allows the users to control and modify the operation of the wearable tremor control system 100 (Moaddeb, Paragraph [0046])); and 
a tremor control application stored on the cloud server (Moaddeb, Paragraph [0047]); the tremor control application being configured to 
generate motor tuning parameters to reduce the tremors, wherein the motor tuning parameters include an amplitude and frequency range for each motor of the smart watch (Moaddeb, Paragraph [0047]); 
send the motor tuning parameters to the transceiver (Moaddeb, Paragraph [0047]); and 
wherein the transceiver is further configured to transmit the motor tuning parameters to the onboard communications module of the smart watch (Moaddeb, Paragraph [0047]).

However, Moaddeb fails to explicitly disclose a camera configured to acquire a first series of images of an environment surrounding the extremity; an image processor configured to receive the first set of images; the computing system including circuitry and a processor having program instructions configured to: actuate the camera to acquire the first series of images actuate at least one of the plurality motors to generate tremor control vibrations based on the analysis of the series of images. Yoo discloses a method for stabilizing a video in an electronic device, wherein Yoo further discloses an electronic device comprising a digital camera (the electronic device 100 may include a digital camera… The wearable device may, for example, include at least one of an accessory-type device (e.g., a watch) (Yoo, Paragraph [0057])), wherein the electronic device includes a computing system including circuitry and a processor having program instructions configured to actuate the camera to take a series of images, generate an analysis of the series of images (In operation S430, the electronic device 100 may acquire shaking information of the plurality of frames. The shaking information may, for example, denote or refer to information on hand tremors… The shaking information may, for example, include translation component information and/or rotational component information. The translation component information may, for example, include information (e.g., a motion vector) related to translation coordinates, and the rotational component information may, for example, include information on an angle of rotation or inclination (Yoo, Paragraph [0100])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch system of Moaddeb so as to incorporate that the wearable band includes a camera, wherein the circuitry and processor have program instructions configured to actuate the camera to take a series of images, wherein the computing system generates an analysis of the series of images as taught by Yoo as this amounts to mere simple substitution for one sensor and computing system for another with the similar expected result of determining tremor (MPEP 2143(I)(B)).

However, Moaddeb fails to explicitly disclose that the image processor is configured to timestamp each image; an image comparator configured to subtract each image from an image having an immediately previous timestamp to generate a time series of differences; a tremor analysis module configured normalize the differences, compare the magnitude of each difference to a threshold, identify a tremor occurrence if the magnitude is greater than the threshold and determine a frequency of the tremors by mapping the tremor occurrences with respect to the timestamps. Hay discloses a system for monitoring a patient, wherein Hay further discloses a system for determining tremor (the video file to be analyzed contains images of the patient, it will be appreciated that the invention may equally well be used in other novel ways to obtain information, particularly regarding tremors. In that mode, instead of directly imaging the patient, the patient (user) may simply hold a small video camera (e.g., webcam or smart phone) and collect a video stream focused on some fixed object (Hay, Paragraph [0202])), wherein hay further discloses analyzing a first series of images comprises: timestamping the images (Monitoring of motion of these two perimeters can be done with timestamps or in the temporal domain to determine the order in which motion is detected (Hay, Paragraph [0239])); subtracting each image from an image having an immediately previous timestamp to generate a time series of differences (The system will difference several series of images at this separation, meaning the value at each pixel location in one frame is subtracted from the value at the corresponding pixel location at a second frame (Paragraph [0083])); normalizing the differences (When subtracting the frames the program adds all the differenced frames from the buffered video in quadrature, meaning it will square the difference values so that negative and positive differences don't cancel. Motion in opposite direction shows up in the difference frame with an opposite sign but for the present purposes it needs to add positively, otherwise back and forth motion can show as zero in the sum of the differenced frames (Hay, Paragraph [0100])); comparing a magnitude of each difference to a threshold (comparison of frame intensity values in the area of interest. Regions can be selected and those regions summed for a total intensity level. If that intensity level changes frame to frame by a certain threshold, motion is determined to have occurred (Paragraph [0229])); identifying a tremor occurrence if the magnitude is greater than the threshold (Hay, Paragraph [0229]); and determining a frequency of the tremors by mapping the tremor occurrences with respect to the timestamps (the invention may further use frequency isolation and a learning algorithm to learn the individual's respiration rate and distinguish it from outside factors that could produce a vibration or movement in the field of view of the camera (Hay, Paragraph [0237]); it will be appreciated that the invention may equally well be used in other novel ways to obtain information, particularly regarding tremors (Hay, Paragraph [0202])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch system of Moaddeb in view of Yoo so as to incorporate that analyzing the first series of images comprises: timestamping the images; subtracting each image from an image having an immediately previous timestamp to generate a time series of differences; normalizing the differences; comparing a magnitude of each difference to a threshold; identifying a tremor occurrence if the magnitude is greater than the threshold; and determining a frequency of the tremors by mapping the tremor occurrences with respect to the timestamps as taught by Hay so as to quantify the onset, progress, and treatment of Parkinson's disease (it will be appreciated that other vital signs may be of interest. These might include physical movements associated with tremors, tics, spasms, seizures, etc. For example, the invention may be used to study hand tremors in order to quantify the onset, progress, and treatment of Parkinson's disease (Hay, Paragraph [0199])).

However, Moaddeb fails to explicitly disclose a plurality of sensors including at least one of a body temperature sensor, an 02 pulse oximeter and a heart rate monitor the plurality of sensors configured to take measurements of the extremity; wherein the data packet includes the at least one sensor measurement. Powers teaches a device for tracking tremor symptoms using a wearable computer, wherein Powers further teaches measuring tremors based on a heart rate monitor (other sensor data from other sensors can be used with the motion data to detect symptoms of dyskinesia and tremor, such as a heart rate monitoring sensor to measure a decrease in heart rate variability (HRV) (Powers, Paragraph [0032])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch system of Moaddeb in view of Yoo so as to incorporate that the plurality of sensors includes: a body temperature sensor, an 02 pulse oximeter, a heart rate monitor; wherein the computing system is configured to receive at least one of a temperature, 02 and heart rate measurement from the plurality of sensors and include the measurement in the data packets sent to the tremor control application as taught by Powers as heart rate is indicative of tremor presence (Powers, Paragraph [0032]).

However, while Moaddeb discloses that each of the first set of motors and the second set of motors may include two or more motors (two or more vibration elements 136, 138 may be configured to vibrate within one of the lower frequency ranges (e.g., 1-30 Hz, 2-15 Hz, 3-10 Hz) while two or more additional vibration elements 136, 138 (not shown) may be configured to vibrate at one of the higher (ultrasound) frequency ranges (e.g., 20-700 kHz, 25-500 kHz, 30-200 kHz) (Moaddeb, Paragraph [0040])), Moaddeb fails to explicitly disclose that the first set of motors includes a first motor, a second motor, and a third motor, the first motor being disposed between the second motor and the third motor. Zhang discloses a plurality of motors worn around the wrist of a subject configured to control hand tremors (Zhang, Paragraph [0042], Figure 3), wherein Zhang discloses that the position of the motors is adjustable based on user input and/or sensor output (In the examples described above, the duty cycle, power and/or position of the actuators in the wearable device are adjusted relative to each other based on sensor data (Zhang, Paragraph [0055]); the actuators 102 may be movably mounted on the wearable device (e.g. as shown in the first example 302 in FIG. 3) and may be manually moved by a user or be moved automatically (e.g. using motors or other mechanism). In such a variation, the duty cycle and/or power of the actuators in the wearable device may optionally be adjusted relative to each other based on sensor data (Zhang, Paragraph [0056])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch system of Moaddeb in view of Yoo, Hay, and Powers so as to incorporate that the first set of motors includes a first motor, a second motor, and a third motor, the first motor being disposed between the second motor and the third motor in light of Zhang disclosing that the position of the motors is adjustable based on user input and/or sensor output, as this modification would amount to mere rearrangement of parts as a matter of design choice (MPEP 2144.04(VI)(C)).

However, while Moaddeb discloses monitoring the effect of the vibration applied to reduce the effect of the tremor in a feedback loop (The applied vibration to the median nerve will be sensed in the brain of the user, which will alter limb shaking accordingly as part of a physiological feedback loop (Moaddeb, Paragraph [0040]); the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor. For example, the vibration elements 136, 138 may be configured to operate at a derived function of the dominant tremor frequency that is measured or calculated by the sensing elements 132, 134 (Moaddeb, Paragraph [0047]); The wearable tremor control system 300 may include adaptive capabilities… by analyzing physiological activity measured by the sensing elements 316, 318, the controller 314 may be configured to change the therapy plan to optimize patient response. For example, the change may include a larger amplitude and/or longer duration of the application of vibrational energy...or a smaller amplitude and/or shorter duration of the application of vibrational energy (Moaddeb, Paragraph [0062])); an application of an energy modulation algorithm to modify the energy applied to the vibration motors such that the energy outputted by the motor is reduced when the treatment applied by the motor is sensed to have reduced the tremor (For example, the signal output by the sensor may decrease after energy is applied by the energy applicator. Thus, the control unit is able to judge that treatment has been effective to a level that warrants the reduction of applied energy of treatment, or the reduction of duration of treatment cycles, or the cessation of treatment altogether (at least temporarily). For example, in some embodiments, the control unit may be configured or configurable to reduce the level of power which is output by the energy applicator when a signal output by a sensor following an application of energy by the energy applicator is less than about 80 percent of the signal output by the sensor prior to the application of energy by the energy applicator (Moaddeb, Paragraph [0083])); a first period of activation of a vibration element and a second period of activation of another vibration element (the control unit is configured to produce an activation cycle comprising a first period of activation of the at least one vibration element without activation of the one or more electrodes, and a second period activation of the one or more electrodes. The second period of activation, in some embodiments, includes activation of the at least one vibration element (Moaddeb, Paragraph [0068])), Moaddeb fails to explicitly disclose comparing the first tremor reduction effect to a threshold; stopping the first and second motors if the first tremor reduction effect is 100%; continuing to actuate the first and second motors if the first tremor reduction effect is greater than 50% and less than 100%; actuating a third motor located between the first and second motor if the first tremor reduction effect is less than or equal to 50%; monitoring a second tremor reduction effect due to the tremor control vibrations generated by the first, second and third motors; comparing the second tremor reduction effect to the threshold; stopping the first, second and third motors if the second tremor reduction effect is 100%; continuing to actuate the first, second and third motors if the second tremor reduction effect is greater than 50% and less than 100%; actuating fourth and fifth motors located opposite the first and second motors respectively to generate vibrations and audible frequencies if the second tremor reduction effect is less than or equal to 50%; monitoring a third tremor reduction effect due to the tremor control vibrations generated by the first, second, third, fourth and fifth motors and the audible frequencies generated by the fourth and fifth motors; comparing the third tremor reduction effect to the threshold; stopping the first, second, third, fourth and fifth motors if the tremor reduction effect is 100%; continuing to actuate the first, second, third, fourth and fifth motors if the tremor reduction effect is greater than 50% and less than 100%.
Popovic discloses treating tremor, wherein it is further disclosed that electrodes can be individually and sequentially activated with varying amplitudes (In one realization the predefined stimulation sequence is executed depending on the operation mode. For every operation mode a different stimulation sequence is defined. Every electrode has its own electrode driver, thus making the electrodes electrically isolated from one another. Online adjustments by the global controller can affect amplitude, duration time, frequency and turning on/off of each stimulation channel independently (Paragraph [0043])). 
Wherein the limitations disclosed in this claim amount to a feedback loop, wherein a stimulus is applied, the system checks the effect of the stimulus, wherein if the effect of the stimulus surpasses a threshold or not, the stimulus continues or the stimulus is changed. As Moaddeb discloses activating a stimulus with altering intensities (Moaddeb, Paragraphs [0040], [0047]), Moaddeb fails to explicitly disclose activating different stimuli applicators separately. Popovic teaches activating different electrodes separately to treat tremors, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch system of Moaddeb in view of Yoo, Hay, Powers, and Zhang so as to incorporate the limitations regarding the feedback loop as obviated by Moaddeb and Popovic so as to allow for sequential activation so as to allow for the elicitation of a specific user response through specific activation of certain muscles (Optimal contacts are contacts selected by the user through activation response adjustment to achieve a desired contraction or sensory function, e.g. muscle activation of a specific set of muscle fibers or stimulation of sensory nerves to elicit a reflex like the peroneal withdraw reflex (Popovic, Paragraph [0043])).

However, the combination of Moaddeb in view of Yoo, Hay, Hoffberg, Tilvis, Felix, and Popovic still fails to teach the claim as a whole as Moaddeb fails to explicitly disclose sending an alert to a contact person on the contact list if the third tremor reduction effect is less than or equal to 50%, wherein in light of the previous modification by Popovic, the limitation regarding the tremor reduction effect being less than or equal to 50% is considered a medical emergency. Felix discloses a system for secure physiological data processing and delivery, wherein Felix discloses generating a contact list including a preferred medical practitioner (In a further embodiment, information needed to send an alert to a patient or another authorized party, such as a patient's doctor can be stored in the database (Felix, Col 6, lines 38-40)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch system of Moaddeb in view of Yoo, Hay, Powers, Zhang, and Popovic so as to incorporate sending an alert to a contact person on the contact list in the event of a medical emergency as taught by Felix so as to easily alert the preferred medical practitioner in an emergency (Felix, Col 6, lines 38-40).

However, Moaddeb fails to explicitly disclose that the cloud server includes: a transceiver configured to receive the data packets; a registration module configured to register a computing device of the patient with the tremor control application and to generate a unique access code; an application memory configured to store unique access codes of a plurality of smart watch patients registered with the tremor control application; a database configured to store a body profile of the patient; application circuitry and an application processor having program instructions configured to: match the log in credentials to one of the unique access codes; retrieve the body profile of the user associated with the unique access code; update the database the at least one sensor measurement, the magnitude and frequency of the tremor occurrence, the first tremor reduction effect; compare the at least one sensor measurement, the magnitude and frequency of the tremor occurrence, the first tremor reduction effect to the body profile. Tilvis discloses a portable apparatus for transferring data to a second apparatus, wherein Tilvis discloses a registration module configured to register a computing device of the smart watch user with the tremor control application and generate a unique access code (a user editable configuration template comprising at least some of the following: user credentials 402, user specific information 404 and sensor configuration 406 (Tilvis, Paragraph [0047]), wherein the user editable configuration template is considered to read on the registration module); an application memory configured to store unique access codes of a plurality of smart watch users registered with the tremor control application (data associated with the reference data from…the information of the user editable configuration template is saved to the memory of the second apparatus 106 or to a database, such as database 106 (Tilvis, Paragraph [0047])); a database configured to store a body profile of each smart watch user (a database residing in a network…The user may, for example, provide the template user's height, weight and age (Tilvis, Paragraph [0047])); application circuitry and an application processor having program instructions configured to: match the log in credentials to one of the unique access codes (The fetched data may comprise a user editable configuration template comprising at least some of the following: user credentials 402…personal settings, such as username and password (Tilvis, Paragraph [0047])); retrieve the body profile of the user associated with the unique access code (The portable apparatus may communicate reference data to the second apparatus 106 using the proximity wireless connection 110. The second apparatus may use the reference data to fetch data associated with the reference data from, for example, a database residing in a network (Tilvis, Paragraph [0047])); update the database with the at least one sensor measurement, the analysis of the series of images and the tremor reduction effect (The portable apparatus may communicate reference data to the second apparatus 106 (Tilvis, Paragraph [0047])); compare the at least one sensor measurement, the analysis of the series of images and the tremor reduction effect to the body profile (The portable apparatus 104 may further use the read information to configure the processing circuitry to process the physical activity-related measurement data based at least partly on the read information (Tilvis, Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch system of Moaddeb in view of Yoo, Hay, Powers, Zhang, Popovic, and Felix so as to incorporate that the cloud server includes: a registration module configured to register a computing device of the smart watch user with the tremor control application and generate a unique access code; an application memory configured to store unique access codes of a plurality of smart watch users registered with the tremor control application; a database configured to store a body profile of each smart watch user; application circuitry and an application processor having program instructions configured to: match the log in credentials to one of the unique access codes; retrieve the body profile of the user associated with the unique access code; update the database with the at least one sensor measurement, the analysis of the series of images and the tremor reduction effect; and compare the at least one sensor measurement, the analysis of the series of images and the tremor reduction effect to the body profile as taught by Tilvis so as to securely transfer information from a portable apparatus to a second apparatus and compare sensor measurements to information from a database (The portable apparatus 104 may further use the read information to configure the processing circuitry to process the physical activity-related measurement data based at least partly on the read information (Tilvis, Paragraph [0047])).

Regarding claim 19, Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis teaches
The method of claim 17, wherein the computing system is further configured to monitor an effectiveness of the vibrations (the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor (Moaddeb, Paragraph [0047])).

However, the combination of Moaddeb fails to explicitly disclose transmitting the first, second and third tremor reduction effects to the tremor control application and storing the first, second and third tremor reduction effects in the database with the body profile. Tilvis teaches receiving measurement data and storing the measurement data in the database with the body profile (The portable apparatus may communicate reference data to the second apparatus 106 (Tilvis, Paragraph [0047])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Moaddeb in view of Yoo, Hay, Powers, Zhang, Popovic, Felix, and Tilvis so as to incorporate transmitting the first, second and third tremor reduction effects to the tremor control application and storing the first, second and third tremor reduction effects in the database with the body profile as taught by Tilvis so as to create a comparable database of information regarding the patient and to store historical data for comparison (The portable apparatus 104 may further use the read information to configure the processing circuitry to process the physical activity-related measurement data based at least partly on the read information (Tilvis, Paragraph [0047])).


Regarding claim 20, Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis teaches
		The system of claim 19.

However, while Moaddeb discloses that each of the first set of motors and the second set of motors may include two or more motors (two or more vibration elements 136, 138 may be configured to vibrate within one of the lower frequency ranges (e.g., 1-30 Hz, 2-15 Hz, 3-10 Hz) while two or more additional vibration elements 136, 138 (not shown) may be configured to vibrate at one of the higher (ultrasound) frequency ranges (e.g., 20-700 kHz, 25-500 kHz, 30-200 kHz) (Moaddeb, Paragraph [0040])), Moaddeb fails to explicitly disclose that the second set of motors includes a fourth motor and a fifth motor. Zhang discloses a plurality of motors worn around the wrist of a subject configured to control hand tremors (Zhang, Paragraph [0042], Figure 3), wherein Zhang discloses that the position of the motors is adjustable based on user input and/or sensor output (In the examples described above, the duty cycle, power and/or position of the actuators in the wearable device are adjusted relative to each other based on sensor data (Zhang, Paragraph [0055]); the actuators 102 may be movably mounted on the wearable device (e.g. as shown in the first example 302 in FIG. 3) and may be manually moved by a user or be moved automatically (e.g. using motors or other mechanism). In such a variation, the duty cycle and/or power of the actuators in the wearable device may optionally be adjusted relative to each other based on sensor data (Zhang, Paragraph [0056])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart watch of Moaddeb so as to incorporate that the second set of motors includes a fourth motor and a fifth motor in light of Zhang disclosing that the position of the motors is adjustable based on user input and/or sensor output, as this modification would amount to mere rearrangement of parts as a matter of design choice (MPEP 2144.04(VI)(C)).

However, while Moaddeb discloses randomly choosing the amplitude of the applied pulse width of the motors (The human body is adaptable, and, like many physiological systems, tends to adjust to therapeutic treatments, sometimes in a manner that, to the body, appears helpful, when in fact it is antagonistic to the purposes or effects of treatment. Nervous systems are able to continually change by processes such as synaptic adaptation. These changes may actually decrease the effectiveness of an initially effective treatment over time. Thus, by adding random changes to the way the therapeutic elements (inner cuff 146/compression springs 154, 156, 158, 160/weights 212, 214, 216, 218; vibration elements 136, 138; electrodes 252, 254, 256) are applied can serve as a way of getting ahead of or “tricking” the body's adaptation schemes that may otherwise actually prove antagonistic to efforts to minimize the effects of tremors. Parameters that may be adjusted, randomly, or non-randomly, by the controller 192 include: time of application of energy (mechanical, electrical, etc.), length of interval of time between application of energy, number of repetitions of application of energy, particular operational frequency of a non-static mode of energy (e.g., applying ultrasound at varying pulse rates), amplitude of the applied energy, timing of particular combinations of more than one element of a particular type of energy, or of two or more different types of energy. Any of these parameters can be increased or decreased (Moaddeb, Paragraph [0059])), Moaddeb fails to explicitly disclose that the pulse width monitor is configured to generate commands to the plurality of motors in the range of 0 - 100% power with a standard deviation of 10%, wherein the command to: the first motor is a randomly generated number of mean of 75%; the second motor is a randomly generated number of mean of 65%; the third motor is a randomly generated number of mean of 55%; the fourth motor is a randomly generated number of mean of 45%; and the fifth motor is a randomly generated number of mean of 35%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis so as to incorporate that the pulse width monitor is configured to generate commands to the plurality of motors in the range of 0 - 100% power with a standard deviation of 10%, wherein the command to: a first motor is a randomly generated number of mean of 75%; a second motor is a randomly generated number of mean of 65%; a third motor is a randomly generated number of mean of 55%; a fourth motor is a randomly generated number of mean of 45%; and a fifth motor is a randomly generated number of mean of 35% as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis as applied to claim 17 above, and further in view of Tran.

Regarding claim 18, Moaddeb in view of Zhang, Yoo, Hay, Popovic, Felix, Powers, and Tilvis teaches
The smart watch system of claim 17.

However, Moaddeb fails to explicitly disclose the tremor analysis application further comprising: a health report module configured to receive the at least one sensor measurement, the body profile and the tremor reduction effect and generate a health report; wherein the transceiver is further configured to transmit the health report to at least one of the onboard communications module and the computing device of the patient. Tran teaches a system for providing wireless local area network transceivers to transfer health information between a patient and a medical provider in the event of a stroke, wherein Tran further discloses generating and transmitting health reports  (The remote healthcare provider may receive alerts over the Internet or urgent notifications over the phone in case of such sudden accident indicating changes. Reports of health/activity indicators and the overall well being of the individual can be compiled for the remote healthcare provider. Feedback reports can be sent to monitored subjects, their designated informal caregiver and their remote healthcare provider (Tran, Paragraph [0027]); During this time the monitor measures data from the patient and wirelessly transmits it through the channel to a data center. There, the data are analyzed using software running on computer servers to generate a statistical report. The computer servers then automatically send the report to the patient using email, regular mail, or a facsimile machine at different times during the monitoring period (Tran, Paragraph [0088])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Moaddeb in view of Yoo, Hay, Powers, and Tilvis so as to incorporate that the tremor control application further compromises a health report module configured to receive the at least one sensor measurement, the body profile and the tremor reduction effect and generate a health report; wherein the transceiver is further configured to transmit the health report to at least one of the onboard communications module and the computing device of the smart watch user as taught by Tran so as to communicate to a patient and a healthcare provider of the patient’s well-being (Tran, Paragraph [0027]).

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments with respect to the 35 U.S.C. 103 rejections set forth in the previous office action, Applicant’s arguments are not considered to be persuasive.
Applicant’s arguments with respect to claim(s) 1 (and 10 and 17 due to substantially similar features) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Zhang (US-20180356890-A1) is used to modify Moaddeb so as to incorporate the limitation regarding the first set of motors including a first motor, a second motor, and a third motor, the first motor being disposed between the second motor and the third motor (In the examples described above, the duty cycle, power and/or position of the actuators in the wearable device are adjusted relative to each other based on sensor data (Zhang, Paragraph [0055]); the actuators 102 may be movably mounted on the wearable device (e.g. as shown in the first example 302 in FIG. 3) and may be manually moved by a user or be moved automatically (e.g. using motors or other mechanism). In such a variation, the duty cycle and/or power of the actuators in the wearable device may optionally be adjusted relative to each other based on sensor data (Zhang, Paragraph [0056])), as a matter of rearrangement of parts as a matter of design choice (MPEP 2144.04(VI)(C)). Furthermore, regarding the amended limitation regarding timestamping the series of images, Hay is used to modify the combination of Moaddeb in view of Zhang and Yoo so as to incorporate these limitations as previously rejected in the 35 U.S.C. 103 rejection of claim 11 in the previous office action. Moreover, regarding the amended limitations of performing a first tremor reduction effort and monitoring the first tremor reduction effort, Popovic and Felix are used to modify the combination of Moaddeb in view of Zhang, Yoo, and Hay so as to incorporate these limitations as previously rejected in the 35 U.S.C. 103 rejection of claim 15 in the previous office action. 
Regarding Applicant’s arguments that one of ordinary skill would have no rational reason for increasing the complexity of Moaddeb so as to incorporate the claimed camera considered to be taught by Yoo, Applicant’s arguments are not considered persuasive. Moaddeb discloses the use of a sensor for collecting data in order to perform an analysis based on the sensor data in order to determine the presence of a tremor (Moaddeb, Paragraph [0040]). Whereas, Yoo is considered to be analogous art of a sensor comprising a camera and computing system configured to detect the presence of a hand tremor (Yoo, Paragraph [0100]), such that it would have been obvious to one of ordinary skill in the art to have modified the system of Moaddeb so as to incorporate the camera of Yoo as a matter of mere simple substitution of one sensor and computing system for determining tremor for another (MPEP 2143(I)(B)). As such, the obviousness to incorporate Yoo stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791